Case 2:18-cv-00149-JMS-MJD Document 23 Filed 10/26/18 Page 1 of 5 PageID #: 130




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

 DENNIS DINWIDDIE,                     )
                                       )
 Petitioner,                           )
                                       )
 v.                                    )       Cause No. 2:18-cv-00149-JMS-MJD
                                       )
 J. E. KRUEGER, Warden,                        )
                                       )
 Respondent.                           )

                                      *****

                PETITIONER’S REPLY TO GOVERNMENT’S
                  RETURN TO ORDER TO SHOW CAUSE

       Comes the Petitioner, Dennis Dinwiddie, by counsel, and for his Reply to the

 Government’s Return to Order to Show Cause, states as follows:

       I.      PETITIONER’S USE OF 28                  U.S.C.     §2241    IS
               APPROPRIATE AND JUSTIFIED.

       Nine circuit courts of appeals, including the Seventh Circuit, recognize the

 ability of persons in federal custody to invoke the savings clause in 28 U.S.C.

 §2255(e) to seek relief under § 2241 where an intervening and retroactively

 applicable Supreme Court statutory-interpretation decision renders the prisoner’s

 continued custody illegal. In re Davenport, 147 F.3d 605,611 (7th Cir. 1998); see

 also United States v. Barrett, 178 F.3d 34, 52 (1st Cir. 1999); Triestman v. United

 States, 124 F.3d 361, 363 (2d Cir. 1997); In re Dorsainvil, 119 F.3d 245, 248, 251


                                           1
Case 2:18-cv-00149-JMS-MJD Document 23 Filed 10/26/18 Page 2 of 5 PageID #: 131




 (3d Cir. 1997); In re Jones, 226 F.3d 328, 334 (4th Cir. 2000); Reyes-Requena v.

 United States, 243 F.3d 893,904 (5th Cir. 2001); Martin v. Perez, 319 F.3d 799, 805

 (6th Cir. 2003); Alaimalo v. United States, 645 F.3d 1042, 1047 (9th Cir. 2011); In

 re Smith, 285 F.3d 6, 8 (D.C. Cir. 2002).

              A petitioner who seeks to invoke the Savings Clause of §
              2255(e) to proceed under § 2241 must demonstrate: (1)
              that he relies on "not a constitutional case, but a statutory-
              interpretation case, so [that he] could not have invoked it
              by means of a second or successive section 2255 motion;"
              (2) that the new rule applies retroactively to cases on
              collateral review and could not have been invoked in his
              earlier proceeding; and (3) that the error is "grave enough
              ... to be deemed a miscarriage of justice corrigible
              therefore in a habeas corpus proceeding," such as one
              resulting in "a conviction for a crime of which he was
              innocent."

 Camacho v. English, 872 F.3d 811 (7th Cir., 2017), quoting Brown v. Rios, 696 F.3d

 638, 640 (7th Cir. 2012); see also Davenport, 147 F.3d at 610–12.

       Federal courts for some time have allowed state prisoners to overcome

 procedural defaults of ineffectiveness of trial counsel claims if the prisoner can show

 that his post-conviction counsel was ineffective for failing to raise those claims in a

 prior collateral proceeding. Martinez v. Ryan, 566 U.S. 1 (2012); Trevino v. Thaler,

 569 U.S. ___, 133 S.Ct. 1911 (2013); Brown v. Brown, 847 F.3d 502, 509 (7th Cir.

 2017) but see Davila v. Davis, 582 U.S. ___, 137 S.Ct. 2058 (2017) (refusing to

 extend Martinez-Trevino exception to defaulted claims regarding appellate counsel).



                                             2
Case 2:18-cv-00149-JMS-MJD Document 23 Filed 10/26/18 Page 3 of 5 PageID #: 132




       The Martinez Court declined to find that the right established, to excuse a

 procedural default in order to challenge the effectiveness of postconviction counsel

 on initial collateral review, is a constitutional right. Justice Kennedy posited it as an

              equitable judgment…that only where a prisoner is
              impeded or obstructed in complying with the State’s
              established procedures will a federal habeas court excuse
              the prisoner from the usual sanction of default. See, e.g.,
              Strickler v. Greene, 527 U. S. 263, 289 (1999); Reed,
              supra, at 16. Allowing a federal habeas court to hear a
              claim of ineffective assistance of trial counsel when an
              attorney’s errors (or the absence of an attorney) caused a
              procedural default in an initial-review collateral
              proceeding acknowledges, as an equitable matter, that the
              initial-review collateral proceeding, if undertaken without
              counsel or with ineffective counsel, may not have been
              sufficient to ensure that proper consideration was given to
              a substantial claim. From this it follows that, when a State
              requires a prisoner to raise an ineffective-assistance-of-
              trial-counsel claim in a collateral proceeding, a prisoner
              may establish cause for a default of an ineffective-
              assistance claim in two circumstances. The first is where
              the state courts did not appoint counsel in the initial-
              review collateral proceeding for a claim of ineffective
              assistance at trial. The second is where appointed counsel
              in the initial-review collateral proceeding, where the claim
              should have been raised, was ineffective under the
              standards of Strickland v. Washington, 466 U. S. 668
              (1984). To overcome the default, a prisoner must also
              demonstrate that the underlying ineffective-assistance-of-
              trial-counsel claim is a substantial one, which is to say that
              the prisoner must demonstrate that the claim has some
              merit. Cf. Miller-El v. Cockrell, 537 U. S. 322 (2003)
              (describing standards for certificates of appealability to
              issue).

 Martinez, 566 U.S. at 14.


                                            3
Case 2:18-cv-00149-JMS-MJD Document 23 Filed 10/26/18 Page 4 of 5 PageID #: 133




        Inasmuch as the right identified in Martinez is neither constitutional in nature,

 nor statutory, this case is ripe for oral argument on whether a Martinez claim is

 available under Davenport.

        In this Circuit, in Ramirez v. United States, 799 F. 3d 845 (7th Cir. 2015),

 there is precedent for the use of Martinez’ logic to permit a federal inmate’s claims

 of ineffective postconviction counsel to proceed.

        Israel Ramirez filed a FRCP 60(b) motion for relief from judgment because

 his counsel had abandoned him without telling him that his § 2255 motion had been

 denied, without filing a notice of appeal, and without raising a potentially viable

 claim of ineffective assistance of trial counsel. The Seventh Circuit vacated the

 district court’s denial of Mr. Ramirez’s 60(b) motion after applying Martinez and

 Trevino to Mr. Ramirez's circumstances. Ramirez, 799 F.3d at 854-856.

        Here, Petitioner was granted an evidentiary hearing on his initial §2255

 petition filed by counsel, in which only one issue was argued: trial counsel’s failure

 to call Petitioner as a witness at trial.

        Petitioner agrees with the United States that he is foreclosed from filing a Rule

 60(b) motion to reopen his second §2255 petition in the Eighth Circuit due to the

 holding in United States v. Lee, 792 F.3d 1021 (8th Cir. 2015) (but see United States

 v. Lee, 811 F.3d 272 (Mem) (8th Cir., 2015)., (denial of reh’g., Kelly, J., dissenting,

 at 273-275). However, he is housed in the Seventh Circuit. That is precisely why he


                                             4
Case 2:18-cv-00149-JMS-MJD Document 23 Filed 10/26/18 Page 5 of 5 PageID #: 134




 has filed the present Petition. Inasmuch as the Seventh Circuit has not definitively

 stated what circuit’s law shall apply (see, e.g., Government’s Answer to Show Cause

 at 11 n. 3, citing Cano v. Warden USP-Terre Haute, No. 2:17-cv-00441-JMS-MJD,

 2018 WL 3389746,), Petitioner posits that this issue is ripe for oral argument.

       Petitioner argues that postconviction counsel provided ineffective assistance

 of counsel in that he failed to address trial counsel’s failure to object to inaccurate

 jury instructions 24 and 25 as to his charges under 18 U.S.C. §924(c)(1)(A) and (j).

 Petitioner submits that this was prejudicial error requiring a hearing.

       Petitioner renews his Motion for an evidentiary hearing and requests that this

 Court schedule oral argument on the propriety of an evidentiary hearing if necessary.


                                         Respectfully submitted,

                                         /s/ J. Clark Baird
                                         J. CLARK BAIRD
                                         Attorney at Law
                                         969 Barret Ave
                                         Louisville Ky 40204
                                         (502) 583-3388
                                         jclarkbaird@gmail.com


                           CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing
 was sent via ECF this 26th day of October, 2018, to Brian Reitz, Assistant United
 States Attorney.

                                         /s/ J. Clark Baird
                                         J. CLARK BAIRD
                                           5
